Citation Nr: 0619333	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury.

2.  Entitlement to service connection for nerve damage, 
claimed as a residual of a shrapnel injury to the back.  



REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared at a hearing before the undersigned in 
March 2005.  

This matter was previously before the Board in October 2005, 
when it was remanded for further development.  

The claim of service connection for hearing loss was denied 
in August 2003.  In a VA Form 9 received in April 2006, the 
veteran made contentions regarding this issue.  The time to 
file an appeal of the 2003 decision expired in August 2004.  
38 U.S.C.A. § 7105 (West 2002), and it has not been certified 
as being on appeal.  The Form 9 is deemed a request to reopen 
the claim for service connection for hearing loss, and that 
issue is referred to the RO for adjudication.  

In April 2006, the veteran's representative submitted 
evidence directly to the Board without waiver of 
consideration by the agency of original jurisdiction (AOJ).  
The evidence pertained to the claim for service connection 
for nerve damage.  Inasmuch as that claim is being granted, 
waiver or referral to the AOJ is not required.  38 C.F.R. 
§ 20.1304 (2005).



FINDINGS OF FACT

1.  No current cold injury residuals have been demonstrated.  

2.  Nerve damage, namely disability of the brachial plexus 
and left winged scapula, is the result of an injury in 
service.


CONCLUSIONS OF LAW

1.  Cold injury residuals were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Nerve damage to the brachial plexus and left winged 
scapula was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

December 2002 and October 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The October 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As to the 
issue of service connection for cold injury residuals, as the 
Board concludes below that the preponderance of the evidence 
is against the claim of service connection, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  As to the issue of service 
connection for nerve damage, as the Board is granting service 
connection, any questions as to compliance with the duty to 
assist are rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified. The veteran was also afforded a 
VA examination.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim for service connection for cold 
injury residuals.  Inasmuch as the claim for service 
connection for nerve damage is being granted, no further 
efforts are needed to substantiate that claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran engaged in combat with the enemy during a 
period of war, VA shall accept as sufficient proof for 
purposes of service connection for any disease or injury 
alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of nerve problems 
or cold injury residuals in service.  

At the veteran's September 1953 service separation 
examination, the chest, lungs, heart, vascular system, upper 
and lower extremities, spine and other musculoskelatal 
systems were reportedly normal.  The veteran was noted to 
have a gunshot wound scar on his hand dating to 1952.  

Treatment records reveal that at the time of a December 2001 
outpatient visit, the veteran reported having frozen his nose 
and face and of having been in the hospital for two weeks as 
a result.  He was also noted to have shrapnel in the T7 area.  

The veteran submitted a photocopy of a letter which he said 
he had written in Korea.  In the letter, he wrote that he had 
spent Christmas Eve in the hospital.  

In an October 2003 letter, the veteran's private physician, 
C. Greenlaw, M.D., noted that the veteran reported being 
wounded while in Korea.  The veteran had said that he was hit 
in the chest and right lower lumbar and kidney area with 
shrapnel; and had been hospitalized with pain, shortness of 
breath, and blood in his urine.  

Dr. Greenlaw noted COPD and severe osteoarthritis in the area 
of trauma, as well as mild renal insufficiency.  He indicated 
that the veteran's symptoms would gradually worsen and would 
be life long.  

At his March 2005 hearing, the veteran testified that nerve 
damage remained in his upper back between his shoulder 
blades.  He repeated that he had been struck by shrapnel from 
an artillery shell; and had been hospitalized as a result 
cold weather injuries.  He reported bronchial problems, which 
he believed were a residual of the cold injuries.  

The veteran also testified that he has been in Korea from 
June 1952 to August 1953.  He elaborated that he had been 
assigned to the 25th Infantry Division, 6050 Engineers Combat 
Battalion.  He testified that he was struck in between the 
shoulder blades by a piece of shrapnel from a mortar blast.  
The shrapnel did not pierce his skin as he had a flak jacket 
on.  He reported that he was knocked out from the strike.  He 
had been given a handful of codeine tablets and told to 
continue on.  He reported that he had not done anything since 
service to cause the pain he was experiencing.  The veteran 
stated that he had blood blisters in the area following the 
impact and that his nerve problems started at that time.  

The veteran also stated that he was hospitalized in December 
1952 for cold injuries.  He stated that his face and lungs 
were injured from the cold.

In October 2005, the Board remanded this matter for further 
development, to include VA examinations.  

In December 2005, the veteran was afforded the requested 
examinations.  

At a cold injury examination, the veteran reported that he 
had been in combat in subzero temperatures for several days, 
working and walking guard duty, with his face becoming frozen 
at that time.  He stated that he was blinded at certain times 
by the cold and bright snow.  

He reported that he was taken to a hospital and was able to 
see again in about 24 hours.  His fingers, toes, and 
extremities were "okay."  However, his lungs and face and 
nasal breathing passages were painful and felt frozen.  

The veteran indicated that he was in cold temperatures for 
about two weeks, with exposure being hours at a time.  He 
stated that there was snow and wind with temperatures 
dropping to -40 degrees.  He reported that the currently 
affected area was his lungs.  He noted having sputum and 
congestion and a general sensation of the lungs being weak 
and frequently congested.  The veteran attributed this to his 
exposure to the cold.  He noted having intermittent aching 
and severe pain.  There were no changes in the veteran's 
skin.  

Following examination, the examiner stated that he could not 
make a diagnosis without resorting to speculation.  He noted 
that the veteran reported that he was weak and short of 
breath because of the cold injury.  However, the examiner 
could not find specific evidence for residuals of a cold 
injury.  The examiner acknowledged that the veteran had 
encountered severe cold and had an episode of severe pain and 
blindness, but the examiner could not find residuals of that 
event on the present examination.  He noted that the veteran 
had probably been quite ill at the time.

At the time of his neurological examination, the veteran 
reported being hit in the midthoracic spine by a metal 
shrapnel fragment which stuck in the flak jacket he was 
wearing.  He reported being unconscious for a moment and then 
not being able to breathe.  The veteran showed a shell 
fragment to the physician which he stated was the fragment 
that hit him.  

The veteran reported that his hands would go numb.  He also 
noted having left arm and shoulder pain and weakness.  The 
degree of pain varied.  The veteran stated that his condition 
had progressively worsened.  

Physical examination revealed atrophy in the interossei of 
both hands and in the left triceps.  Muscle bulk was 
described as abnormal.  Light touch was not normal distally 
in all four extremities and especially worse in the ulnar 
nerve and C8 distribution of the left hand.  There was mild 
impairment of vibratory sensation in both lower extremities.  

The examiner stated that it was his opinion that the 
veteran's left upper extremity problems were less likely 
caused by or as a result of his shrapnel injury in service.  

The examiner noted that the veteran clearly pointed to a 
position between his scapulae, at approximately T3-4 where he 
had a point of maximum pain and where he stated that the 
bruise occurred when the shrapnel struck his body armor in 
1953.  The examiner noted that the spinal nerves from T3 and 
T4 were well below the brachial plexus and did not send 
nerves to the arm or hand.  He stated that the anatomic 
origins of the left upper extremity symptoms were either, or 
both, from the left ulnar nerve of C8, neither of which were 
near the point of injury.  The examiner further noted that 
the veteran had diabetic neuropathy and that this probably 
contributed to his numbness and muscular atrophy.  

The examiner stated that one could speculate that an impact 
from shrapnel in the upper thoracic region could have somehow 
affected his lower cervical spine indirectly by the impact 
six inches lower, but that would depend on speculation, as he 
had no specific way to ascertain the possibility.  

In April 2006, the veteran forwarded treatment records and 
letters from several of his private physicians.  

In a March 2006 treatment report, N. Sharma, M.D., a 
neurologist, reported that the veteran had cervical 
radiculopathy related to his cervical spine degenerative 
condition with left scapula muscle weakness with winging of 
the scapula.  He added that this likely represented a dorsal 
scapula nerve neuropathy with a history of traumatic injury.  

In a March 2006 letter, Dr. Greenlaw reported that he had 
been the veteran's internal medicine physician for the past 
twenty years.  He wrote that both he and Dr. Sharma agreed 
that the nerve damage of the brachial plexus and winged 
scapula were consistent with the shrapnel injury the veteran 
sustained and the description of the events as provided by 
the veteran.  He noted that the projectile which hit the 
veteran weighed about 3000 grams and was 10 to 20 times the 
weight of bullets used to kill elk or moose.  He observed 
that tissue damage to vessels, nerve and surrounding or even 
distant tissue was a result of the transfer of energy from 
the projectile into the human flesh.  He stated that 
regardless of how the flak jacket somehow prevented the 
shrapnel from getting past the skin, it was incredible that 
he did not die instantly from global cardiovascular rupture.  
Dr. Greenlaw indicated that when taking into account the 
mechanism of tissue injury, the initial sight of impact was 
less important than the direction of the energy transfer.  

Cold Injury Residuals

While the service medical records do not contain any reports 
of cold injury the veteran is competent to report such 
exposure.  Inasmuch as he described the injury as occurring 
in combat, and the injury is consistent with the 
circumstances of service in Korea, the Board presumes that 
the cold exposure occurred.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996).

Notwithstanding the provisions of 38 U.S.C.A. § 1154(b), 
competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

While the veteran has expressed his belief that he has 
bronchial/lung problems as a result of his exposure to the 
cold, he is not competent as a lay person to provide opinions 
on medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The November 2005 VA examiner, following a complete review of 
the claims folder, consideration of the veteran's 
contentions, and examination could not find any cold injury 
residuals.  There is no other medical evidence that the 
veteran has current cold injury residuals.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997).  To satisfy this requirement 
there must be evidence of a current disability at the time of 
the claim, as opposed to some time in the distant past.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The competent medical findings demonstrate that the veteran 
does not currently have residuals of a cold injury.

Because there is no competent evidence of current residuals 
of the in-service cold injury, the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise, and the claim is denied.

Nerve Damage

Although the veteran's service medical records do not reveal 
any injuries to the upper cervical spine area between the 
shoulders, the veteran's report of such an injury in combat 
creates a presumption that it occurred.  38 U.S.C.A. 
§ 1154(b).

Moreover, both the VA examiner and the veteran's private 
physician stated that it was probable that the veteran 
sustained his claimed injury.  

There are conflicting opinions as to what, if any, residuals 
resulted from the injury.  

The November 2005 VA examiner provided a negative opinion, 
while Drs. Sharma and Dr. Greenlaw provided favorable 
opinions.  All the opinions appear to have been based on an 
accurate history, and the VA examiner and Dr. Greenlaw 
provided plausible rationales for the opinions.

For the veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

The evidence is in at least equipoise as to whether the 
veteran currently has nerve damage resulting from the 
shrapnel injury.  In such a case, reasonable doubt must be 
resolved in favor of the veteran.  Therefore, service 
connection is warranted for nerve damage to the brachial 
plexus and left winged scapula.  


ORDER

Service connection for residuals of cold injury is denied.  

Service connection for nerve damage, namely nerve damage of 
the brachial plexus and left winged scapula, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


